Royster v Breakwaters Townhomes Assn. of Buffalo, Inc. (2022 NY Slip Op 00591)





Royster v Breakwaters Townhomes Assn. of Buffalo, Inc.


2022 NY Slip Op 00591


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ.


1094 CA 21-00716

[*1]MICHAEL ROYSTER, PLAINTIFF-RESPONDENT,
vBREAKWATERS TOWNHOMES ASSOCIATION OF BUFFALO, INC., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


PILLINGER MILLER TARALLO, LLP, SYRACUSE (JACQUELINE R. GARREN OF COUNSEL), FOR DEFENDANT-APPELLANT.
MARSH ZILLER LLP, BUFFALO (LINDA MARSH OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Mark A. Montour, J.), entered March 3, 2021. The judgment awarded plaintiff $273,976.26 as against defendant. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 17, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court